[g201802212145337976654.jpg]

Exhibit 10.39

November 16, 2017

 

Personal and Confidential

 

Kory Wentworth

 

 

 

Dear Kory:  

  

I am very pleased to provide you with a summary of the terms and conditions of
your anticipated employment by bluebird bio, Inc. (the “Company”).  The
following outlines the terms and conditions of your offer of employment. We hope
that you will help further build a meaningful company that helps the lives of
many patients in need!

 

Your position will be Vice President, Finance/Prinicipal Accounting Officer
reporting to Jeff Walsh, Chief Strategy and Financial Officer. As our employee,
we expect that you will devote substantially all of your working time to the
performance of your duties to the Company, and you will perform any and all
duties and responsibilities normally associated with your position in a
satisfactory manner and to the best of your abilities at all times.  If you
accept this offer, your employment with the Company will begin on December 18,
2017 (the “Commencement Date”).  

 

Please note, however, that no provision of this letter shall be construed to
create an express or implied employment contract, or a promise of employment for
any specific period of time.  Your employment with the Company is at-will
employment which may be terminated by you or the Company at any time for any
reason with or without advance notice.  Here is a summary of the terms:

 

•Your initial salary will be $290,000.00, paid on a bi-weekly basis. Your base
salary shall be payable in substantially equal periodic installments in
accordance with Company’s normal payroll practices as in effect from time to
time (the “Base Salary”).  The Company will deduct from each such installment of
the Base Salary all amounts required to be deducted or withheld under applicable
law or under any employee benefit plan in which you participate.  You understand
and agree that the annualized base rate described above is set forth as a matter
of convenience and does not constitute nor will be deemed to constitute an
agreement by the Company to employ you for any specific period of time.

•You also will be eligible to participate in the bluebird bio cash bonus plan,
in which your bonus target will initially be set at 30% of your base salary. 
The determination of whether a bonus will be granted, and the actual amount of
any such bonus to be paid, will be determined by the Company in its sole
discretion, taking into account the company’s performance and your individual
performance.  Your bonus, if any, will be payable no later than March 15 of the
year following the applicable bonus year.  Please note that you must be employed
in good standing on the date when bluebird pays bonuses to be eligible for such
a payment.

•In addition to your annual base salary, should you begin employment on the
Commencement Date, you will be eligible for a one-time sign on bonus in the
amount of $200,000 less applicable taxes (the “Signing Bonus”) to be paid in the
first payroll period of 2018.  Should you not join the company on the
Commencement Date you will not be eligible for this Signing Bonus.  You will
also be eligible for a one-time bonus of $100,000 less applicable taxes (the
“First Anniversary Bonus”) if employed and in good standing through your 1st
anniversary date of employment.  If within one year of the Commencement Date or
within one year of the payment of the First Anniversary Bonus you either (i)
resign from employment with the Company for any reason, or (ii) are terminated
by the Company for Cause (as defined in the Equity Agreements), then you agree
to repay

--------------------------------------------------------------------------------

[g201802212145337976654.jpg]

50% of the last paid Signing Bonus or First Anniversary Bonus to the Company
within thirty (30) days of the date of termination and, in either such event,
will not be eligible for the next payable bonuses.

 

•Subject to approval by the Compensation Committee of the Company’s Board of
Directors (or other appropriate Committee or designee as appointed by the
Compensation Committee), the Company will grant you (i) an option to purchase
13,500 shares of common stock in the Company at the then-current fair market
value (which presently is calculated using the closing price of the Company’s
common stock on the first trading day of the month following the Commencement
Date) and (ii) restricted stock units for 5,000 shares of common stock in the
Company.  The grants shall be pursuant and subject to the terms of the Company’s
2013 Stock Option and Incentive Plan and appropriate stock option and restricted
stock unit agreements, in the Company’s standard form, which you will need to
sign and which, together with the Stock Plan, constitutes the “Equity
Documents.”

 

•In addition to your annual base salary, you will be eligible for relocation
services offered through Movetrek Mobility Relocation services. Upon acceptance
of the relocation and before relocation expenses can be incurred, you will be
asked to sign the Relocation Repayment Agreement (attached). This agreement
requires repayment of relocation benefits provided to you in the event you (i)
do not join the Company on the Commencement Date and have received relocation
benefits or (ii) if within twenty (24) months of your Commencement Date you (a)
either resign from employment with the Company for any reason, or (b) are
terminated by the Company for Cause (as defined in the Equity Agreements).    

 

•You will also be eligible to participate fully in employee benefit plans that
the Company provides or may establish for the benefit of its employees
generally.  Your eligibility to participate in these plans and receive benefits
thereunder will be subject to the plan documents governing such
benefits.  Notwithstanding the foregoing, you understand and agree that nothing
contained herein will require the Company to establish or maintain any fringe
benefits and any such benefits may be modified, amended, terminated or cancelled
at any time by the Company in its sole and absolute discretion.

 

Because your employment with the Company is on an “at-will” basis, either you or
the Company may terminate the employment relationship at any time, for any or no
reason.   As a condition of your employment, you certify to the Company that you
are free to enter into and fully perform the duties of your position and that
you are not subject to any employment, confidentiality, non-competition or other
agreement that would restrict your performance for the Company.  You further
certify that your signing this letter of employment does not violate any order,
judgment or injunction applicable to you, or conflict with or breach any
agreement to which you are a party or by which you are bound.  If you are
subject to any such agreement or order, please forward it to Jason Cole, our
Chief Legal Officer, along with a copy of this letter.  

 

Additionally, as a condition of your employment, you also certify that all facts
you have presented to the Company are accurate and true.  This includes, but is
not limited to, all oral and written statements you have made (including those
pertaining to your education, training, qualifications, licensing and prior work
experience), resume or c.v., or in any interview or discussion with the Company.

 

The Company considers the protection of its confidential information,
proprietary materials and goodwill to be extremely important.  Accordingly, you
will be required to sign, return and comply with an agreement relating to
confidentiality, non-competition and work product on or before your first day of
work, as a condition of this offer of employment (the “Assignment of Invention,
Nondisclosure and Noncompetition Agreement”).  A copy of the Assignment of
Invention, Nondisclosure and Noncompetition Agreement is enclosed for your
consideration and signature.

 

 

--------------------------------------------------------------------------------

[g201802212145337976654.jpg]

In addition, you will comply at all times with all Company policies, rules and
procedures as they may be established, stated and/or modified from time to time
at the Company’s sole discretion.  In this regard, among other things, you will
be expected to comply at all times to the Company’s standards of
professionalism, loyalty, integrity, honesty, reliability and respect for
others.  You will also comply at all times with all laws and regulations
applicable to the Company’s business and performance of your duties for the
Company.  As and when requested, you will sign periodic forms to certify your
continuing full compliance with the Company’s policies.  You also agree that,
during the term of your employment with the Company and at all times thereafter,
upon reasonable request, you will fully cooperate with the Company and/or its
representatives, without additional compensation, concerning any business
matters or disputes of any kind about which you have, or may have, any relevant
information.

 

Your employment with the Company is also conditioned on your eligibility to work
in the United States.  On your first day, you must complete an I-9 Form and
provide us with any of the accepted forms of identification specified on the I-9
Form.

 

This letter, along with the Equity Documents and the Assignment of Invention,
Nondisclosure and Noncompetition Agreement, constitute our entire offer
regarding the terms and conditions of your prospective employment with the
Company, and supersedes any prior agreements, or other promises or statements
(whether oral or written) regarding the offered terms of employment.  

 

The terms of your employment shall be governed by the law of Massachusetts.  By
accepting this offer of employment, you agree that any action, demand, claim or
counterclaim in connection with any aspect of your employment with the Company,
or any separation of employment (whether voluntary or involuntary) from the
Company, shall be resolved in a court of competent jurisdiction in Massachusetts
by a judge alone, and you waive and forever renounce your right to a trial
before a civil jury.  

 

You may accept this offer of employment and the terms and conditions hereof by
signing the enclosed additional copy of this letter.  Your signature on the copy
of this letter and your submission of the signed copy to me will evidence your
agreement with the terms and conditions set forth herein.  This offer will
expire on November 23, 2017 unless accepted by you prior to such date by
directing the signed offer letter to my attention with the Assignment of
Invention, Nondisclosure and Noncompetition Agreement.  

 

Kory, we are pleased to offer you the opportunity to join the Company, and we
look forward to having you aboard.  We are confident that you will continue to
make important contributions to our unique and exciting opportunity to make a
difference in bringing important new therapies to patients who need them.

Sincerely,

 

 

Kathy Wilkinson

Chief People Officer

Acknowledged And Agreed:

 

/s/ Kory Wentworth__________  

Kory Wentworth

 

11/17/17___________________

Date

 

Enclosures:Offer Letter (2)

 

Assignment of Invention, Nondisclosure and Noncompetition Agreement (2)

--------------------------------------------------------------------------------

[g201802212145337976654.jpg]

 

 

ASSIGNMENT OF INVENTION, NONDISCLOSURE

AND NONCOMPETITION AGREEMENT

 

This Agreement is made between bluebird bio, Inc., a Delaware corporation
(hereinafter referred to collectively with its subsidiaries as “bluebird bio” or
the “Company’’), and Kory Wentworth, an employee or consultant of the Company
(the “Service Provider”).

In consideration of the employment or engagement, or the continued employment or
engagement, of the Service Provider by the Company, the Company and the Service
Provider agree as follows:

1.Noncompetition; Nonsolicitation.  

a.During the term of Service Provider’s provision of services to the Company and
for one year after the termination or cessation of such services for any reason
or no reason (the “Restricted Period”), Service Provider will not (i) engage,
directly or indirectly, as an advisor or consultant to, or be employed by, any
entity engaged or proposing to engage in any business which is directly or
indirectly competitive with the business of the Company in the Field (as defined
in Section 3 hereof) (each, a “Restricted Activity”), (ii) participate directly
or indirectly in the ownership or management of any entity engaged in a
Restricted Activity, (iii) assist others in engaging in a Restricted Activity in
the manner described in clauses (i) or (ii) above, (iv) solicit, entice or
induce any employee or consultant of bluebird bio to terminate his or her
employment or consultancy or engage in a Restricted Activity, or (v) solicit,
entice or induce any vendor, customer or distributor of bluebird bio to
terminate or materially diminish its relationship with bluebird bio.
Notwithstanding the foregoing, Service Provider shall have the right to own, for
investment purposes, not more than one percent of the outstanding capital stock
of a publicly held enterprise which competes with bluebird bio and nothing
contained in this Section 1 shall prevent Service Provider from being employed
by a university or nonprofit research institution.

b.Service Provider acknowledges and agrees that, in the event he/she breaches
any of the terms described in Section 1.a above, the Restricted Period shall be
tolled and shall not run during the time that Service Provider is in breach of
such obligations; provided that, the Restricted Period shall begin to run again
once Service Provider has ceased breaching the terms of Section 1.a and is
otherwise in compliance with his/her obligations described therein.  

c.Service Provider further acknowledges and agrees that (i) the types of
employment which are prohibited by Section 1.a are narrow and reasonable in
relation to the skills which represent Service Provider’s principal salable
assets both to bluebird bio and to other prospective employers, and (ii) the
specific but broad geographical scope of the provisions of Section 1.a is
reasonable, legitimate and fair to Service Provider in light of the nature of
the Company’s business, the Company’s need to market and sell its services and
products in an appropriate manner and in light of the limited restrictions on
the type of activity prohibited compared to the activities for which Service
Provider is qualified to earn a livelihood.

--------------------------------------------------------------------------------

[g201802212145337976654.jpg]

2.Confidential Information.

 

a.  Service Provider acknowledges and agrees to abide by bluebird bio’s
Confidentiality and Trade Secret Policies.

b.   Service Provider acknowledges that bluebird bio would be irreparably
damaged if Service Provider’s confidential knowledge of the business of bluebird
bio was disclosed to or utilized on behalf of others.  Service Provider
acknowledges that he or she has learned and will learn bluebird bio Proprietary
Information, as defined in Section 2.b. hereof, relating to the business to be
conducted by bluebird bio and its subsidiaries and joint ventures and
partnerships to which bluebird bio may be a party (together, the “bluebird bio
Entities”). Service Provider agrees that he or she will not, except in the
normal and proper course of his or her employment or consultancy or as otherwise
provided herein, disclose or use or enable anyone else to disclose or use,
either during the term of this Agreement or subsequent thereto, any such
bluebird bio Proprietary Information without prior written approval of bluebird
bio.  Service Provider further agrees to comply with all bluebird bio policies
that govern the treatment of bluebird bio Proprietary Information and the
reporting of any suspected violation of law, including but not limited to the
Code of Business Conduct and Ethics, as such policies may be amended or revised
from time to time. Service Provider acknowledges receipt of the following notice
under 18 U.S.C § 1833(b)(1): “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.”

c.   For the purpose of this Agreement, “bluebird bio Proprietary Information”
shall mean all information, ideas, concepts, improvements, discoveries, and
inventions that are both (i) disclosed or made known by bluebird bio to Service
Provider, and (ii) identified as “proprietary” by bluebird bio to Service
Provider (either orally or in writing) at the time of such disclosure or that
should reasonably be known to be proprietary, including, but not limited to, the
following types of information:  corporate information, including contractual
licensing arrangements, plans, strategies, tactics, policies, resolutions, and
any litigation or negotiations; intellectual property, including patent
applications, trademarks, trade secrets, and secret formulae; marketing
information, including sales or product plans, strategies, tactics, methods,
customers, prospects, or market research data; financial information, including
cost and performance data, debt arrangements, equity structure, investors and
holdings; operational information that relates to the technology that bluebird
bio has or desires to develop or market, including control and inspection
practices, manufacturing processes and methods, suppliers and parts; technical
information, including machinery or device designs, drawings, specifications,
processes, procedures, scientific or statistical data, research and development
information, scientific protocols, clinical data and preclinical data; and
personnel information, including personnel lists, resumes, personal data,
organizational structure and performance evaluations.

d.  Service Provider agrees that all documents of any nature provided by
bluebird bio to Service Provider and pertaining to activities of any bluebird
bio Entity or to any bluebird bio Proprietary Information, in his or her
possession now or at any time during the term of this Agreement, including
without limitation memoranda, notebooks, notes, data sheets, records and
blueprints, are and shall be the property of  

--------------------------------------------------------------------------------

[g201802212145337976654.jpg]

bluebird bio, and that they and all copies of them shall be surrendered to
bluebird bio upon the earlier of request by bluebird bio or termination of this
Agreement.

e.  Service Provider shall have none of the obligations set forth above with
respect to bluebird bio Proprietary Information (i) that is publicly known or
becomes publicly known through no breach of this Agreement by Service Provider,
(ii) that is generally or readily obtainable by the public, or within the
scientific field, (iii) that is known by Service Provider prior to its
disclosure to Service Provider by bluebird bio, as shown by Service Provider’s
written records, (iv) that Service Provider received from a source that had the
legal right to disclose the information to Service Provider, or (v) that is
required to be disclosed by law, government regulation or court order.

3.Intellectual Property.

a.   Service Provider hereby assigns and agrees to assign to bluebird bio his or
her entire right, title and interest in and to all inventions, improvements,
modifications, know-how, processes, secrets and discoveries made, possessed,
discovered or conceived by him or her during the period in which the Service
Provider has provided services to the Company (whether or not patentable,
whether or not reduced to practice, whether or not made, possessed, discovered
or conceived by him or her individually or jointly with any other person or
persons, whether made or conceived on or off bluebird bio’s premises, and
whether made in or out of working hours), which shall specifically or generally
relate to, be applicable to or concern (a) development of therapeutics utilizing
ex vivo or in vivo nucleic acid (e.g., gene) transfer utilizing viral vector or
virus-based approaches (e.g., lentivirus), (b) methods of manufacturing viral
vectors or genetically modified cells for the development of therapeutics, (c)
approaches to facilitate proper homing or engraftment of genetically modified
cells (d) gene editing, (e) cancer therapy, (f) rare genetic disease therapy,
and (g) any other project, field, or line of business in which bluebird bio is
engaged (collectively, the “Field”), such Inventions and benefits hereof to
immediately become the sole and absolute property of bluebird bio. In the event
that any portion of this assignment is prohibited by the terms of a funding
agreement under which the work resulting in any Invention was performed or the
regulations of the institution where such work was performed (in the event such
work was not performed by bluebird bio), Service Provider shall use his or her
best efforts to obtain for bluebird bio a license or other consent to use such
information on the most advantageous terms that are available to bluebird bio.
Service Provider agrees that, upon the request of bluebird bio and at the
expense of bluebird bio, Service Provider will execute such further assignments,
documents, and other instruments as may be necessary or desirable fully and
completely to assign all such Inventions to bluebird bio and to assist bluebird
bio in applying for, obtaining, and enforcing patents or copyrights or other
rights in the United States and in any foreign country with respect to any
Invention. Service Provider shall keep and maintain adequate and current written
records of all Inventions, in the form of notes, sketches, drawings or as may be
specified by bluebird bio, which records shall be available to and remain the
sole property of bluebird bio at all times. Service Provider acknowledges that
bluebird bio from time to time may have agreements with other persons or with
the United States Government, or agencies thereof, which impose obligations or
restrictions on bluebird bio regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such work. Service
Provider agrees to be bound by all such obligations and restrictions which are
made known to Service Provider and to take all action necessary to discharge the
obligations of bluebird bio under such agreements.

--------------------------------------------------------------------------------

[g201802212145337976654.jpg]

4.Publication.

Anything to the contrary herein notwithstanding, Service Provider may not
publish any bluebird bio Proprietary Information or information regarding
Inventions, (as defined above) of a scientific (as opposed to business or
corporate) nature generated in the Field by Service Provider.  Any clinical or
research publication request must comport with bluebird bio’s Scientific and
Clinical Publication Review and Approval Process.  In addition, Service Provider
will cooperate with patent counsel for bluebird bio in effecting the intent of
this Section by providing a copy of the text and/or data and any other
information needed to file any patent applications or other appropriate
materials to protect such information prior to any publication request.

5. Trade Secrets of Others/Obligations to Others.

Service Provider represents that his or her other performance of all the terms
of this Agreement does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by him or her in
confidence or in trust prior to his or her engagement by bluebird bio, and
Service Provider agrees that he or she will not disclose to bluebird bio, or
induce bluebird bio to use, any confidential or proprietary information or
material belonging to any other person. Service Provider agrees that he or she
will not enter into any agreement, either written or oral, in conflict with his
or her obligations under this Agreement.

6.Survival  

The terms of this Agreement and Service Provider’s obligations hereunder shall
survive any termination of the Services Provider’s employment, contractual or
other business relationship with bluebird bio, irrespective of the reason or
reasons for such termination.

7.Agreement Enforceable Upon Material Job Change.  

Service Provider acknowledges and agrees that if he/she should transfer between
or among any affiliates of bluebird bio, wherever situated, or be promoted,
demoted, reassigned to functions other than Service Provider’s present
functions, or have his/her job duties changed, altered or modified in any way,
all terms of this Agreement shall continue to apply with full force.

8.Disclosure to Future Employers.  

Service Provider agrees to provide, and the Company, in its discretion, may
provide, a copy of this Agreement to any business or enterprise which Service
Provider may directly or indirectly own, manage, operate, finance, join, control
or in which Service Provider may participate in the ownership, management,
operation, financing, or control, or with which Service Provider may be
connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise.

9.Modification.

This Agreement may not be changed, modified, released, discharged, abandoned, or
otherwise amended, in whole or in part, except by an instrument in writing
signed by Service Provider and bluebird bio.

10.Entire Agreement.

This Agreement constitutes the entire agreement and understanding between the
parties hereto and supersedes any previous oral or written communications,
representations, understandings, or agreements relating to the subject matter
hereof.

--------------------------------------------------------------------------------

[g201802212145337976654.jpg]

11.Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns (including, in the case of
Service Provider, his or her heirs, executors, administrators and other legal
representatives). Neither party hereto may assign any of its rights or
obligations hereunder to any other person, except that bluebird bio may assign
all of its rights and obligations under this Agreement to any person or entity
controlled by, in control of, or under common control with, bluebird bio.

12.Counterparts.

This Agreement may be signed in two counterparts, each of which shall be deemed
an original and both of which shall together constitute one agreement.

13.Notices.

All notices, requests, consents and other communications required or permitted
hereunder shall be in writing and shall be hand delivered or mailed by
first-class mail postage prepaid, addressed as follows: If to bluebird bio, at
bluebird bio, Inc., 150 Second Street, Cambridge, MA 02141, Attention: CEO, or
to such other address as may have been furnished to Service Provider by bluebird
bio in writing as herein provided; or if to Service Provider, at the address set
forth below his or her signature hereon, or to such other address as may have
been furnished to bluebird bio by Service Provider as herein provided in
writing. Any notice or other communication so addressed and so mailed shall be
deemed to have been given when mailed, and if hand delivered shall be deemed to
have been given when delivered.

14.Applicable Law.  

This Agreement shall be deemed to have been made in the Commonwealth of
Massachusetts, shall take effect as an instrument under seal within
Massachusetts, and the validity, interpretation and performance of this
Agreement shall be governed by, and construed in accordance with, the internal
law of Massachusetts, without giving effect to conflict of law principles, and
specifically excluding any conflict or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.  The parties acknowledge that the last
act necessary to render this Agreement enforceable is its execution by the
Company in Massachusetts, and that the Agreement shall be maintained in
Massachusetts.

15.Jurisdiction, Venue, Service of Process and Jury Trial Waiver.  

Any legal action or proceeding with respect to this Agreement must be brought in
the courts of the Commonwealth of Massachusetts or in the United States District
Court for the District of Massachusetts and shall be subject to the jurisdiction
of such courts only.  By execution and delivery of this Agreement, each of the
parties hereto accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts. Any action,
demand, claim or counterclaim arising under or relating to this Agreement will
be resolved by a judge alone and each of the Company and the Service Provider
waive any right to a jury trial thereof.

16.Severability.  

The parties intend this Agreement to be enforced as written.  However, (a) if
any portion or provision of this Agreement is to any extent declared illegal or
unenforceable by a duly-authorized court having jurisdiction, then the remainder
of this Agreement, or the application of such portion or provision in

--------------------------------------------------------------------------------

[g201802212145337976654.jpg]

 

circumstances other than those as to which it is so declared illegal or
unenforceable, will not be affected thereby, and each portion and provision of
this Agreement will be valid and enforceable to the fullest extent permitted by
law, and (b) if any provision, or part thereof, is held to be unenforceable
because of the duration of such provision or the geographic area covered
thereby, the court making such determination will have the power to reduce the
duration and/or geographic area of such provision, and/or to delete specific
words and phrases (“blue-pencilling”), and in its reduced or blue-pencilled form
such provision will then be enforceable and will be enforced.

17.Use of Name or Affiliation.  

bluebird bio shall not use Service Provider’s name or affiliation, in publicity,
advertising, or securities offering materials without the prior written approval
of Service Provider, provided that such approval shall not be unreasonably
withheld in cases in which bluebird bio is required by applicable law to
disclose Service Provider’s relationship with bluebird bio.

18.No Employment or Engagement Rights.

This Agreement does not constitute an agreement of employment or engagement or
imply that Service Provider’s employment or engagement with the Company shall
continue for any period of time.

 

THE SERVICE PROVIDER ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS ASSIGNMENT
OF INVENTION, NONDISCLOSURE AND NONCOMPETITION AGREEMENT AND UNDERSTANDS AND
AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

bluebird bio, INC.

 

By:

/s/ Kathy Wilkinson

Print Name:

Kathy Wilkinson

Title:

Chief People Officer  

Date:

11/17/2017

 

SERVICE PROVIDER

 

By:

/s/ Kory Wentworth

Print Name:

Kory Wentworth

Date:

11/17/2017

Address:

 

 

 

 